6 So.3d 1272 (2009)
John W. KINGCADE, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D09-613.
District Court of Appeal of Florida, Fifth District.
April 9, 2009.
John W. Kingcade, Zephyrhills, Pro Se.
Bill McCollum, Attorney General, Tallahassee, and Wesley Heidt, Assistant Attorney General, Daytona Beach, for Respondent.
PER CURIAM.
We grant John Kingcade's Petition for Writ of Habeas Corpus, seeking a belated appeal. The order denying Kingcade's motion for postconviction relief failed to advise him that he had a right to appeal the order within thirty days of its rendition. See Fla. R.Crim. P. 3.850(g); Lewis v. State, 606 So.2d 767 (Fla. 4th DCA 1992).
A copy of this opinion will be filed with the lower court and be treated as the notice of appeal from the order denying postconviction relief in Case No. 00-2493-CF-A-X in the Circuit Court in and for Marion County. See Fla. R.App. P. 9.141(c)(5)(D).
WRIT GRANTED.
ORFINGER, TORPY and COHEN, JJ., concur.